Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 5-14 are pending.
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1 and 5-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, withdrawn because of the amendment of the claim 1(a) so that the claim now recites the limitation of measuring a risk factor.
Applicant’s arguments filed on 12/22/2020, have been fully considered.  Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Applicants’ amendments filed on 12/22/2020, have each been entered into the record. Applicants have amended claim 1. Claims 11-14 remain withdrawn from consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to a non-elected species. Therefore, claims 1 and 5-10 are subject of the Office action below.





Claim Rejections - 35 USC § 102-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1 and 7-10 under 35 U.S.C. 102(a)(1) as being anticipated by Gollinick (JEADV, 2015, 29(suppl. 4), 15-22, cited in the previous Office action), is maintained for the reasons of record set forth in the office action mailed on 09/29/2020, of which said reasons are herein reiterated.
Claim Interpretation
Independent claim 1 is directed to a method of treatment requiring the following limitation components, which are: 1) the patient population being treated, namely, an individual subject having an increased risk for acne scarring; and 2) the drug to be administered, namely, an ant-acne active.
Claim 1 further limits the risk for acne scarring to a measured risk factor score assignment according to at least one of steps 1(a)(i) to 1(a)(iv).
The amount of the anti-acne active is further limited to “an effective amount”. However, the term “an effective amount” recited in claim 1, is not defined by the claim or the specification to any to a specific embodiment, e.g., a specific dosage or a specific dosage range, for an anti-acne active. Accordingly, for the purpose of examination, any amount of an anti-acne active that is employed in order to generate the therapeutic outcome, is included in the interpretation of “an effective amount”.
The term “an individual subject” is not defined by the claim or the specification to any specific patient population. Accordingly, for the purpose of examination, animals, etc., that have an increased risk factor score assignment according to at least one of steps 1(a)(i) to 1(a)(iv), are included in the interpretation of the term “an individual subject”.
Regarding claim 1, Gollinick discloses administration of a composition comprising adapalene (an anti-acne active, see instant claim 9), to patients with severe acne (see abstract).
Gollinick discloses that the acne was graded according to the Leeds Revised Acne Grading system defined for the face, which is: grade 0–3 = mild; grade 4–7 = moderate; grade 8–10 = moderately severe; and grade 11–12 = very severe. Please see 2nd ¶ on the left column of page 17 and Table 1 at page 18. 
According to step (a)(i) of claim 1, an individual subject with severe or very severe acne qualifies as an individual subject having an increased risk for acne scarring and is assigned an increased risk factor score of 8.9, which is greater than the minimum score of 3.95 required in claim 1 step (c). A patient with severe acne disclosed by Gollinick, is assigned a score of 8.9, and therefore, qualifies as an individual subject having an increased risk for acne scarring.
Since Gollinick discloses administering an anti-acne active to an individual subject having an increased risk for acne scarring score of 8. 9 (see discussions above), claim 1 is anticipated by Gollinick.
Regarding claim 7, Gollinick discloses the adapalene composition as a topical treatment (see abstract).
Regarding claims 8-10, Gollinick discloses adapalene at 0.1 wt% (see abstract).
Response to Applicants’ Arguments/Remarks
Applicants argue on the grounds that Gollinick fails to anticipate the claimed subject matter because Gollinick allegedly fails to teach or suggest a feature of instant claims. Please see pages 5-6 of Remarks filed on 12/22/2020.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
 This is because the assessment criteria recited in the claims are performed in the human mind and are not based on any qualitative measurement of any characteristic features of acne.
Gollinick discloses administration of a composition comprising adapalene (an anti-acne active, see instant claim 9), to patients with severe acne (see abstract). 
According to step (a)(i) of claim 1, an individual subject with severe or very severe acne qualifies as an individual subject having an increased risk for acne scarring and is assigned an increased risk factor score of 8.9, which is greater than the minimum score of 3.95 required in claim 1 step (c). 
Therefore, claims 1 and 7-10 are anticipated by Gollinick.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Claim Rejections - 35 USC § 103-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1 and 5-10 under 35 U.S.C. 103 as being unpatentable over Gollinick (JEADV, 2015, 29(suppl. 4), 15-22, cited in the previous Office action), as applied to claims 1 and 7-10 above and in view of Sator (Dermatology, 2003, 206, 241-248, cited in the previous Office action) is maintained for the reasons of record set forth in the office action mailed on 09/29/2020, of which said reasons are herein reiterated.
The limitations of claims 1 and 7-10 as well as the corresponding teachings of Gollinick are described above, and hereby incorporated into the instant rejections. 
The invention of claims 5-6 are similar to claim 1, however, claims 5-6 differ slightly from claim 1 in that the claims require, wherein the: i) measuring (claim 5); and ii) diagnosing (claim 6), is performed by the individual subject.
The key difference between Gollinick and the invention of claims 5-6 is minor, and only insofar as Gollinick does not explicitly disclose self-assessments.
Sator is cited for disclosing that assessment of acne can be performed by global assessment, by patients’ self-assessments and by measuring epidermal moisture and skin surface lipids. Sator discloses, wherein severity of acne before therapy was carried out by global assessment and by the patient herself. Please see abstract and page 244, 2nd ¶ on left column.
 At the time the instant invention was filed, an artisan of the ordinary skill would have found it obvious to modify Gollinick with Sator in order to arrive at the method of administering an anti-acne active (e.g., adapalene), to an individual having, for example a severe acne, wherein the acne is measured and diagnosed by the individual’s self-assessment of acne severity. This is because each of Gollinick  and Sator relates to use of: i) global assessment (Gollinick and Sator); ii) patients’ self-assessments (Sator); and iii) epidermal moisture and skin surface lipids measures (Sator) in the measuring and diagnosing of acne severity (see discussions above). The skilled artisan would have had a reasonable expectation that the administration of an anti-acne active (e.g., adapalene), to an individual having, for example a severe acne, would treat the treat the acne in the individual. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to Applicants’ Arguments/Remarks
Applicants argue on the grounds of what appears to be the Applicants’ position that because claims 1 and 7-10 are allegedly not anticipated by Gollinick, Sator cannot be employed in order to address the deficiency in the teachings of Gollinick (see page 6 of Remarks filed on 12/22/2020).
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Applicants’ allegations that instant claims 1 and 7-10 are allegedly not anticipated by Gollinick are similar to the arguments above, which have been addressed. The Examiner, therefore, applies the same reasons hereto. Therefore, the use of Sator in order to address the deficiency in the teachings of Gollinick, is proper.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Conclusions
No claim is allowable.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629